NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
MYTEE PRODUCTS, INC.,
Plaintiff-Appellant,
V.
HARRIS RESEARCH, INC.,
Defenclant-Cr0ss Appellant,
and .
DOES 1 THROUGH 20
Defendcm,ts.
2010-1201 -1226
Appea1s from the United Sta1;es Dist1'ict C0urt for the
S0uthern District of Ca1if0rnia in case N0. 06-CV-1854,
Mag1`Strate Judge Cathy Ann BenciVeng0.
ON MOTION
Before NEwMAN, FR1EDMAN, and L0UR1E, Circuit Ju,dges.
LOURIE, Circuit Judge.
0 R D E R

MYTEE PRODUCTS V. HARRIS RESEARCH 2
Mytee Pr0ductS, Inc. moves for a stay of the perma-
nent injunction entered by the United States District
Court for the Southern District of California. Harris
Research, Inc. opposes. Mytee replies.
On September 13, 2006, Mytee Products filed suit
against the defendants, seeking a declaratory judgment of
noninfringement of Harris’ U.S. Patents Nos. 6,298,577
and 6,266,892 (collectively the “Harris Patents"). Subse-
quent to a jury trial which found the Harris patents valid
and infringed the district court granted Harris’ motion
for an injunction permanently enjoining Mytee from
making, using, or selling the infringing pr0ducts. The
district court denied Mytee’s motion for a stay of the
injunction pending this appeal. Mytee now moves this
court for a stay of the permanent injunction.
To obtain a stay, pending appeal, a movant must estab-
lish a strong likelihood of success on the merits or, failing
that, nonetheless demonstrate a substantial case on the
merits provided that the harm factors militate in its favor
Hilton v. Braunskill, 481 U.S. 77O, 778 (1987). In deciding
whether to grant a stay, pending appeal, this court "as-
sesses the movant's chances of success on the merits and
weighs the equities as they affect the parties and the
public." E'. I. du Pont de Nem.ours & Co. v. Phillips Petro~
learn C'o., 835 F.2d 277, 278 (Fed. Cir. 1987). See also
Standard Hcwens Procls. v. Gencor Indus., 897 F.2d 511
(Fed. Cir. 1990).
Based upon the motions papers submitted, and without
prejudicing the ultimate disposition of this appeal by a
merits panel, we determine that Mytee has not met its
burden to obtain a stay of the injunction
Accordingly,
IT IS ORDERED THAT:
The motion is denied

3 MYTEE PRODUCTS V. HARRlS RESEARCH
FoR THE CoURT
 1 5 mm /s/ J an Horbaly
Date J an Horba1y
cc: Anthony J. Dain, Esq.
Shaun L. Peck, Esq.
Clerk
"-ssses'lalF:'tsar“
SEP 1 5 film
.IAN HORBALY
C|£RK